Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 01/20/2021 for application number 17/153144. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims 1-13, 14-19 and 20 are presented for examination.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 11, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strom. US Patent Application Publication US 20160352674 A1 (hereinafter Strom).
Regarding claim 1, Strom teaches A system comprising: a database (FIG. 7, [0033], [0043-0044], [0060]) containing a first user profile that specifies a first preferred language of a first user and a second user profile that specifies a second preferred language of a second user; and one or more processors configured to ([0016], [0042] wherein Strom describes using a user profile to translate chat text message to the user’s preferred language) receive, from the first user and within a chat session hosted by the system, a first set of messages in the first preferred language (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes receiving a text message from individual chat member in the user’s preferred language) cause the first set of messages to be translated into the second preferred language; provide, to the second user and within the chat session, the first set of messages as translated into the second preferred language (Claim 5 text, [0015-0018], [0054-0055], [0059] wherein Strom sends a message translated in the receiver’s preferred language) receive, from the second user and within the chat session, a second set of messages in the second preferred language (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes exchanging multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language) cause the second set of messages to be translated into the first preferred language; provide, to the first user and within the chat session, the second set of messages as translated into the first preferred language (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes exchanging multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language) store, in persistent storage accessible to the system, a first transcript of the chat session in which the first set of messages and the second set of messages are in the first preferred language; and store, in the persistent storage, a second transcript of the chat session in which the first set of messages and the second set of messages are in the second preferred language (Abstract, [0018], [0054], [0059] wherein Strom maintains a chat history and stores the translated text and messages).
Regarding claim 2, Strom teaches wherein the one or more processors are further configured to: receive, from the second user and within a private messaging facility of the chat session, a third set of messages; provide, to a third user and within the private messaging facility, the third set of messages; receive, from the third user and within the private messaging facility, a fourth set of messages; 55provide, to the second user and within the private messaging facility, the fourth set of messages; wherein the first transcript does not include the third set of messages and does not include the fourth set of messages; and wherein the second transcript includes the third set of messages and the fourth set of messages (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes exchanging multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language).
Regarding claim 3, Strom teaches wherein the third set of messages and the fourth set of messages are in the second preferred language (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes exchanging multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language).
Regarding claim 4, Strom teaches wherein the chat session is displayed, on a first graphical user interface and to the first user, in the first preferred language, and wherein the first graphical user interface contains an indication that content of the chat session has been translated by machine from the second preferred language (FIGS. 6A-6C, [0034], [0049], [0054-0058], [0065] wherein Strom incorporates a code with instructions to exchange multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language and displays the translated text in a graphical user interface that is shared between users as illustrated in FIGS. 6A-6C, therefore users can see the translated text).
Regarding claim 5, Strom teaches wherein the chat session is also displayed, on a second graphical user interface to the second user, in the second preferred language, and wherein the second graphical user interface contains a further indication that the content of the chat session has been translated by machine from the first preferred language (FIGS. 6A-6C, [0034], [0049], [0054-0058], [0065] wherein Strom incorporates a code with instructions to exchange multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language and displays the translated text in a graphical user interface that is shared between users as illustrated in FIGS. 6A-6C, therefore users can see the translated text).
Regarding claim 11, Strom teaches wherein the one or more processors are further configured to: generate a graphical user interface representing a plurality of chat sessions in a list, wherein the chat session is in the list, and wherein the graphical user interface indicates whether each of the plurality of chat sessions involved machine translation; and provide, to the second user, a representation of the graphical user interface (FIGS. 6A-6C, [0034], [0049], [0054-0058], [0065] wherein Strom incorporates a code with instructions to exchange multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language and displays the translated text in a graphical user interface that is shared between users as illustrated in FIGS. 6A-6C, therefore users can see the translated text).
Regarding claim 14, Strom teaches A computer-implemented method comprising (FIG. 7, [0033], [0043-0044], [0060]) receiving, from a first user and within a chat session, a first set of messages in a first preferred language, wherein a database contains a first user profile that specifies the first preferred language is of the first user and a second user profile that specifies a second preferred language of a second user (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes receiving a text message from individual chat member in the user’s preferred language), ([0016], [0042] wherein Strom describes using a user profile to translate chat text message to the user’s preferred language) causing the first set of messages to be translated into the second preferred language (Claim 5 text, [0015-0018], [0054-0055], [0059] wherein Strom sends a message translated in the receiver’s preferred language) providing, to the second user and within the chat session, the first set of messages as translated into the second preferred language (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes exchanging multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language) receiving, from the second user and within the chat session, a second set of messages in the second preferred language; causing the second set of messages to be translated into the first preferred language; providing, to the first user and within the chat session, the second set of messages as translated into the first preferred language (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes exchanging multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language) storing, in persistent storage, a first transcript of the chat session in which the first set of messages and the second set of messages are in the first preferred language; and storing, in the persistent storage, a second transcript of the chat session in which the first set of messages and the second set of messages are in the second preferred language (Abstract, [0018], [0054], [0059] wherein Strom maintains a chat history and stores the translated text and messages).
Claim 15 is similar in scope to claim 2 therefore the claim is rejected under similar rationale.
Claim 16 is similar in scope to claim 4 therefore the claim is rejected under similar rationale.
Claim 17 is similar in scope to claim 5 therefore the claim is rejected under similar rationale.
Regarding claim 20, Strom teaches An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising ([0064-0065) receiving, from a first user and within a chat session, a first set of messages in a first preferred language, wherein a database contains a first user profile that specifies the first preferred language is of the first user and a second user profile that specifies a second preferred language of a second user (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes receiving a text message from individual chat member in the user’s preferred language), ([0016], [0042] wherein Strom describes using a user profile to translate chat text message to the user’s preferred language) causing the first set of messages to be translated into the second preferred language (Claim 5 text, [0015-0018], [0054-0055], [0059] wherein Strom sends a message translated in the receiver’s preferred language) providing, to the second user and within the chat session, the first set of messages as translated into the second preferred language (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes exchanging multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language) receiving, from the second user and within the chat session, a second set of messages in the second preferred language; causing the second set of messages to be translated into the first preferred language; providing, to the first user and within the chat session, the second set of messages as translated into the first preferred language (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes exchanging multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language) storing, in persistent storage, a first transcript of the chat session in which the first set of messages and the second set of messages are in the first preferred language; and storing, in the persistent storage, a second transcript of the chat session in which the first set of messages and the second set of messages are in the second preferred language (Abstract, [0018], [0054], [0059] wherein Strom maintains a chat history and stores the translated text and messages).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 18-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Strom. US Patent Application Publication US 20160352674 A1 (hereinafter Strom) in view of Moore et al. US Patent Application Publication US 20030187800 A1 (hereinafter Moore).
Regarding claim 6, Storm does not teach wherein the first user is an end-user or customer, and wherein the second user is a human agent.
However, in analogous arts of translation of chat sessions, Moore teaches wherein the first user is an end-user or customer, and wherein the second user is a human agent ([0025] wherein Moore incorporates a chat agent as a human-operated messaging station)
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Storm and Moore by incorporating the method of wherein the first user is an end-user or customer, and wherein the second user is a human agent of Moore into the method of cause the first set of messages to be translated into the second preferred language; provide, to the second user and within the chat session, the first set of messages as translated into the second preferred language of Storm in order to incorporate an automated respondent agent (Moore: [0025]). 
Regarding claim 7, Storm as modified by Moore teaches wherein an initial portion of the chat session was conducted between the first user and a virtual agent in the first preferred language, wherein the chat session was handed off from the virtual agent to the human agent, and wherein a graphical user interface displays, to the human agent, a transcript of messages from the initial portion of the chat session that are translated from the first preferred language to the second preferred language ([0015-0018], [0025], [0115] wherein Moore incorporates a chat session between an agent and a client and wherein Moore translate text message to different languages).
Regarding claim 8, Storm as modified by Moore teaches wherein the chat session is associated with a data record of an incident, issue, or problem ([0155], [0159], [0211] wherein Moore teaches data record associated with the chat session).
Regarding claim 9, Storm as modified by Moore teaches wherein the data record is in the first preferred language, and wherein the one or more processors are further configured to: receive, from the first user and within the chat session, a representation of the data record; cause the data record to be translated into the second preferred language; and provide, to the second user and within the chat session, the data record as translated into the second preferred language ([0155], [0159], [0211] wherein Moore teaches data record associated with the chat session), (FIGS. 6A-6C, [0034], [0049], [0054-0058], [0065] wherein Strom incorporates a code with instructions to exchange multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language and displays the translated text in a graphical user interface that is shared between users as illustrated in FIGS. 6A-6C, therefore users can see the translated text).
Regarding claim 10, Storm as modified by Moore teaches wherein the data record is in the second preferred language, and wherein the one or more processors are further configured to: receive, from the second user and within the chat session, a representation of the data record; cause the data record to be translated into the first preferred language; and provide, to the first user and within the chat session, the data record as translated into the first preferred language ([0155], [0159], [0211] wherein Moore teaches data record associated with the chat session), (FIGS. 6A-6C, [0016-0017], [0049], [0054-0058] wherein Strom describes exchanging multiple messages as illustrated in FIGS. 6A-6C, wherein each message is translated into the user’s preferred language).
Claim 18 is similar in scope to claim 7 therefore the claim is rejected under similar rationale.
Claim 19 is similar in scope to claim 10 therefore the claim is rejected under similar rationale.
Claims 12-13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Strom. US Patent Application Publication US 20160352674 A1 (hereinafter Strom) in view of Kristjansson et al. US Patent Application Publication US 20150154183 A1 (hereinafter Kristjansson).
Regarding claim 12, Strom does not teach wherein causing the first set of messages and the second set of messages to be translated comprises: providing, to a translation model or service, the first set of messages and the second set of messages with indicators of their respective original languages and their respective target languages; and 57receiving, from the translation model or service, translations of the first set of messages and the second set of messages into their respective target languages.
However, in analogous arts of translation of chat sessions, Kristjansson teaches wherein causing the first set of messages and the second set of messages to be translated comprises: providing, to a translation model or service, the first set of messages and the second set of messages with indicators of their respective original languages and their respective target languages; and 57receiving, from the translation model or service, translations of the first set of messages and the second set of messages into their respective target languages ([0021], [0031] wherein Kristjansson incorporates a translation table and  translating languages to a different language and provides language indicators for chat participants).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Storm and Kristjansson by incorporating the method of wherein causing the first set of messages and the second set of messages to be translated comprises: providing, to a translation model or service, the first set of messages and the second set of messages with indicators of their respective original languages and their respective target languages; and 57receiving, from the translation model or service, translations of the first set of messages and the second set of messages into their respective target languages of Kristjansson into the method of cause the first set of messages to be translated into the second preferred language; provide, to the second user and within the chat session, the first set of messages as translated into the second preferred language of Storm in order to allow participants to select a language preference indicators (Kristjansson: [0031]). 
Regarding claim 13, Strom as modified by Kristjansson teaches wherein the system represents languages with a first set of indicators and a translation model or service used for translations represents languages with a second set of indicators, and wherein the system includes a table that maps between the first set of indicators and the second set of indicators for corresponding languages ([0021], [0031] wherein Kristjansson incorporates a translation table and  translating languages to a different language and provides language indicators for chat participants).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875. The examiner can normally be reached on Monday-Friday, 7:30am-5pm Alt, Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144